DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of 
II. Claims 26-35, drawn to a device/machine, classified in B33Y 30/00
Species A, the device is as shown in :
A1.	Fig 1
is acknowledged. The election has been made without traverse. 
Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation

    PNG
    media_image1.png
    902
    1501
    media_image1.png
    Greyscale

SLS/SLA printer with irradiation units that are immovable with respect to the build bed. Each irradiation unit irradiates a region. Each irradiation unit contains a laser.
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 29-34 and 51, a “control device which is configured to control…” is equivalent to a “[general purpose computer] configured to [perform a function]” and interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 29-34 and 51 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claims 29-34 and 51, the limitation “control device which is configured to control…” is equivalent to [general purpose computer] configured to [perform a function]” and is rejected under 35 U.S.C. § 112, second paragraph, because the written description of the specification discloses no corresponding algorithm to transform the [general purpose computer] to a special purpose computer programmed to perform the claimed function.
For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor. Merely referencing to a general purpose computer with appropriate programming without providing any detailed explanation of the appropriate programming is not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112, second paragraph, even when one skilled in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See MPEP 2181(II)(B).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 26-35, 45-47, and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 20020164069 A1).
	In reference to claim 1, Nagano discloses a device for producing three-dimensional workpieces (“optical modeling device” [0140]; see annotated Fig 12 shown below), wherein the device comprises:

    PNG
    media_image2.png
    1438
    1500
    media_image2.png
    Greyscale

a build surface which is adapted to receive a molding compound; and 
an irradiation arrangement which is adapted to selectively irradiate the molding compound on the build surface with electromagnetic radiation in order to produce a workpiece by means of an additive layer manufacturing activity (“exposure head 42” [0140]), 
wherein the irradiation arrangement comprises a plurality of irradiation units which are arranged stationarily within the irradiation arrangement and are unmovable parallel to the build surface (“exposure head 42 is fixed by a fixing portion… exposure head 42 has a number of exposure units 18A (100 in FIG. 12), arranged in an array (10 rows×10 columns), for scanning and exposing the region of a predetermined area” [0140]), 
wherein the irradiation units have at least one surface emitter unit having in each case at least one laser beam-emitting diode and/or a laser beam-emitting semi-conductor (“GaN semiconductor laser” [0141]), 
wherein the irradiation units are adapted to irradiate a respective associated individual region of the build surface (“exposing the region of a predetermined area” [0140]), and 
Nagano is silent regard the cross-sectional area of emitted beams of the irradiation units each, however, the “region” refers to an portion of the build surface undergoing an intended use of the device and does not structurally limit the claimed device. Thus, Nagano meets the claim.
Furthermore, Nagano specifically discloses that “the entire surface can be exposed in a short time … a region to be exposed per one exposure unit when the entire surface is exposed at one time by using 100 sets of the exposure units 18A equals to {fraction (1/100)} of a region to be exposed when the entire surface is exposed by one single exposure unit 18A” [0146]; and 
“it is possible to limit the area of a region that is supposed to be scanned and exposed by one single exposure unit.” [0147].
It would have been obvious to one of ordinary skill in the art with a reasonable expectation of success  before the effective filing date of the claimed invention to configure the emitted beams of the irradiation units each have a cross-sectional area which corresponds to between 2% and 170% of the area of the respective associated individual region in order to reduce the time required for exposure.
	In reference to claim 27, the cited prior art discloses the device as claimed in claim 26.
Nagano further discloses wherein the individual regions are so arranged that together they continuously cover at least a portion of the build surface (“exposing the region of a predetermined area” [0140]).
	In reference to claim 28, the cited prior art discloses the device as claimed in claim 27.
Nagano further discloses wherein the irradiation units are arranged in matrix, lattice or network form within the irradiation arrangement (“exposure units 18A (100 in FIG. 12), arranged in an array” [0140]. See Fig 12).
	In reference to claim 29-34 and 51, the cited prior art discloses the device as claimed in claim 26.
Nagano further discloses a “controller” [0144-0145, and 0184] that is equivalent to the claimed control device and/or capable of the same intended use.
	In reference to claim 35, the cited prior art discloses the device as claimed in claim 27.
Nagano further discloses wherein the irradiation units each comprise a radiation source (“exposure head 42 is fixed by a fixing portion… exposure head 42 has a number of exposure units 18A (100 in FIG. 12), arranged in an array (10 rows×10 columns), for scanning and exposing the region of a predetermined area” [0140]).
	In reference to claim 45, the cited prior art discloses the device as claimed in claim 26.
Nagano further discloses wherein the emitted radiation of at least some of the irradiation units is concentrated by an additional optics unit to form a common beam (“18A comprises: a GaN semiconductor laser 44 as a light source; a condensing lens 46” [0141])
	In reference to claim 46, the cited prior art discloses the device as claimed in claim 26.
Nagano further discloses wherein the association of individual regions and irradiation units is variable during the process of producing a workpiece (the device would be capable of this intended use).
	In reference to claim 47, the cited prior art discloses the device as claimed in claim 26.
Nagano further discloses wherein irradiation units are each so configured that the beams are emitted at an unchangeable angle (Fig 13 shows the beam is emitted from a fixed laser emitter).
	In reference to claim 49-50, the cited prior art discloses the device as claimed in claim 26.
Nagano further discloses wherein the irradiation units are arranged at predetermined distances relative to one another; wherein the irradiation units are arranged at regular and/or equal distances relative to one another. (Fig 12).
	Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 20020164069 A1) in view of Jones (US 20210268789 A1).
	In reference to claim 48, the cited prior art discloses the device as claimed in claim 47.
Nagano further discloses wherein irradiation units are each so configured that the beams are emitted at an unchangeable angle (Fig 13 shows the beam is emitted from a fixed laser emitter) and wherein beams strike the build surface at an angle of from 20° to 160°, however, Nagano shows that the laser is movable using a reflective mirror (element 70 in Fig 13). 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, production of three-dimensional workpieces by means of a plurality of irradiation units (Fig 1, Abstract), Jones discloses a similar device (Fig 1, Abstract). Jones teaches than instead of using scanning lasers, an array of tightly packed lasers can be used (See Fig 1B and 2 and [0004] and [0006]), which comprises wherein beams strike the build surface at an unchangeable angle of from 20° to 160° (Fig 1B and 2).
The combination would be achievable by modifying the irradiation arrangement of Nagano to use an array of tightly packed lasers can be used (See Fig 1B and 2 and [0004] and [0006]), which comprises wherein beams strike the build surface at an unchangeable angle of from 20° to 160° (Fig 1B and 2) as taught by Jones.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the device such that the beams strike the build surface at an unchangeable angle of from 20° to 160°.
A person having ordinary skill in the art would have been specifically motivated to modify the irradiation arrangement of Nagano to use an array of tightly packed lasers can be used (See Fig 1B and 2 and [0004] and [0006]), which comprises wherein beams strike the build surface at an unchangeable angle of from 20° to 160° (Fig 1B and 2) as taught by Jones because Jones teaches that this allows for a “melting process time for the desired pattern may be less than a second, which is at least two orders of magnitude faster than current scanning processes” [0018]; and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744